Citation Nr: 0942009	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-02 042	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Whether the December 31, 1989 delimiting date for use of 
educational assistance benefits under Chapter 34, Title 38, 
United States Code, is proper.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1975 and from November 1976 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Muscogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's education file was transferred to the Board from 
the North Little Rock, Arkansas RO.  


FINDING OF FACT

On October 15, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  An 
appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, Veteran has 
withdrawn his appeal and, hence, there remain no allegations  
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


